            Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 1 of 7



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 480-656-3919
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     Arizona State Bar No. 024181
 5
     ATTORNEY FOR: DEFENDANT
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA

10
     United States of America,
11
          Plaintiff,                                CR-2018-0422-SMB
12
           v.                                       REPLY IN SUPPORT OF MOTION
13
                                                    TO SEVER
14   Joye Vaught,
15         Defendant.
16

17

18         NOW COMES the Defendant, Joye Vaught, by her counsel of record, Joy
19
     Bertrand, to submit her Reply in Support of Motion to Sever. As further grounds
20

21   therefore, the Defendant submits the following:
22
                                      REPLY ARGUMENT
23

24
            Joye Vaught is a guppie in the massive Backpage net cast by the

25   Government. According to the Government, she must go to trial and not be able
26
     to cross-examine her codefendants about any of their public statements. The
27

28   Government also claims that she must be constrained from calling those same
29




                                           Page 1
             Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 2 of 7



 1   codefendants at her own trial to show the jury her nominal role in the massive
 2
     operation described in the current indictment.
 3

 4         This case is unusual in its disparity of the involvement of the
 5
     codefendants, compared to Ms. Vaught; in Ms. Vaught’s inability to cross
 6

 7   examine her codefendants on the statements that the Government attributes to
 8
     them in the Superseding Indictment; and in her dependence on her
 9

10   codefendants to exculpate her from the larger scheme. As such, this case

11
     presents the “unusual circumstances,”1 in which a joint trial will significantly
12

13
     prejudice Ms. Vaught.2

14   I.    A Conspiracy Charge Does not Mandate Joinder – Under Either Rule 8
15   or Rule 14.

16
           The Government appears to argue that merely being charged with a
17
     violation of 18 U.S.C. 371 removes any possibility of a defendant’s severance for
18

19   trial. Federal circuit courts have found joinder improper, even with conspiracy
20
     charges. For example, in United States v. Cobb, for example, the Eleventh Circuit
21

22   reversed a district court’s denial of a motion to sever, in a case where, like the
23
     case at bar, the codefendants were charged with conspiracy and multiple,
24

25   discrete acts of robbery.3
26

27

28   1  United States v. Gay, 567 F.2d 916, 919 (9th Cir. 1978)
     2 United States v. Hernandez, 952 F.2d 1110, 1114 (9th Cir. 1991).
29
     3 185 F.3d 1193, 1194 (11th Cir. 1999).



                                              Page 2
            Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 3 of 7



 1         The Government cannot run from the big problem it created in its
 2
     Superseding Indictment by including 49 counts of various money laundering,
 3

 4   with which Ms. Vaught had no involvement. Perhaps, if the Indictment only
 5
     included the conspiracy count, Ms. Vaught would be stuck with her
 6

 7   codefendants. Here, where half of the indictment includes conduct that does not
 8
     include her, is more akin to the facts in Satterfield than the Government would
 9

10   have the Court conclude – the Government cannot show the common nexus of

11
     plan and conduct between Ms. Vaught and her codefendants to support joinder
12

13
     at trial. Ms. Vaught held no ownership stake in Backpage. She was not involved

14   in money laundering. She established none of Backpage’s operating procedures.
15
           The Government also cannot fix the Rule 403 problem created by this
16

17   joinder. Just as Ms. Vaught will be stuck in the deluge of evidence surrounding
18
     49 money laundering counts with which she was not involved, she also will be
19

20   vulnerable to the evidence pertaining solely to Lacey and Larkin’s history with
21
     backpage and their commentary, examples set forth in the next section, about
22

23   backpage.com’s role in the prostitution industry. The risk of unfair prejudice

     and confusion, as to Ms. Vaught’s role at backpage.com is palapale and
24

25

26
     unavoidable at a trial with her codefendants.

27   II.  The Superseding Indictment Quotes Several Statements of Ms. Vaught’s
28   Codefendants that it Intends to Use at Trial, Requiring Severance Under
     Bruton.
29




                                            Page 3
               Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 4 of 7



 1            The Supervening Indictment, itself, cites the statements of Lacey and
 2
     Larkin that it intends to use against them at trial. The Government cannot be so
 3

 4   obtuse as to not understand what codefendant statements it clearly will use at
 5
     trial.
 6

 7            For example, the Superseding Indictment describes Lacey making an
 8
     admission and “bragging” about Backpage’s association with prostitution,
 9

10   quoting him as stating ,”Backpage is part of the solution. Eliminating adult

11
     advertising will in no way eliminate or even reduce the incidence of prostitution
12

13
     in this country. . . . For the first time, the oldest profession in the world has

14   transparency, record keeping and safeguards.”1 The following paragraph in the
15
     Superseding Indictment cites an alleged admission from codefendant Padilla. 2
16

17            In another portion of the Superseding Indictment, the Government cites
18
     Larkin as stating, “Craigslist has folded . . . . it is possible that this will mean a
19

20   deluge of adult content ads for backpage.com. . . We have with the Village Voice
21
     probably the longest run of adult content advertising in the US and it is, like it or
22

23   not, in our DNA.”3
24

25

26

27
     1 ECF Doc. 230 at 4.
     2 Id., “Leaving notes. . . implying that we’re aware of prostitution. . . is enough to
28   lose your job over.”
29   3 Id. at 9.




                                                Page 4
             Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 5 of 7



 1          These are three examples of dozens cited in the Superseding Indictment,
 2
     not to mention contained in the congressional hearings and in the millions of
 3

 4   pages of documents to which the Defendants still have limited access. Unless the
 5
     Government is avowing to this Court that it intends to present no statements of
 6

 7   Ms. Vaught’s codefendants at a trial to which she is joined, the Government’s
 8
     claim that Bruton does not apply has no merit.
 9

10
     III.   The Sixth Amendment Requires Severance

11
            Ms. Vaught was clear in her opening brief that she seeks to call her
12
     codefendants to testify about “her lack of involvement, for example, in any
13

14   decision-making at Backpage, any structuring of Backpage’s advertising, and any
15
     share of Backpage’s profits.” The Government offers no suggestion in its
16

17   Response as to how Ms. Vaught can defend herself without this testimony.
18
     Rather, the Government insists that she can call Backpage employees to testify on
19

20   her behalf. The employees best suited to give that testimony are the former
21
     owners of the company – Lacey and Larkin – and her former boss, Andrew
22

23
     Padilla. As long as Ms. Vaught continues to be tied to them at trial, her defense

24
     remains nearly impossible.
25
                                      CONCLUSION
26

27          For the foregoing reasons, the Defendant respectfully asks this Court to
28
     grant her Motion to Sever.
29




                                             Page 5
     Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 6 of 7



 1       RESPECTFULLY SUBMITTED on December 24, 2019.
 2
                                 s/Joy Bertrand
                                 Joy Bertrand
 3

 4                               Attorney for Defendant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                  Page 6
            Case 2:18-cr-00422-SMB Document 831 Filed 12/23/19 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2
           On December 23, 2019, I, Joy Bertrand, attorney for the Defendant, Joye
 3

 4   Vaught, filed the Defendant’s Motion to Sever with the Arizona District Court’s
 5
     electronic filing system. Based on my training and experience with electronic
 6

 7   filing in the federal courts, it is my understanding that a copy of this request will
 8
     be electronically served upon opposing counsel and codefendant counsel upon
 9

10
     its submission to the Court.

11
           Respectfully submitted this 23rd day of December, 2019.
12

13

14                                    s/Joy Bertrand
15                                    Joy Bertrand
                                      Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                              Page 7
